—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated June 16, 1993, which denied the petitioner’s application for a certificate of equivalent legal education, and to compel the respondent to issue the certificate, the petitioner appeals from a judgment of the Supreme Court, Queens County (Dye, J.), dated September 27, 1995, which, upon an order of the same court dated August 9, 1995, granting the respondent’s cross motion to dismiss the petition as barred by the Statute of Limitations, dismissed the proceeding. The petitioner’s notice of appeal from the order dated August 9, 1995, is deemed a premature notice of appeal from the judgment (CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
The petitioner commenced this proceeding to review the respondent’s denial of his application for a certificate of equivalent legal education more than four months after the respondent’s determination. Thus, the proceeding is barred by the Statute of Limitations (see, CPLR 217; Matter of Trivedi v *463State Bd. of Law Examiners, 86 AD2d 719). Balletta, J. P., Ritter, Pizzuto and Altman, JJ., concur.